DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage unit”, “a measurement unit”, in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation  “a storage unit”, “a measurement unit”, in claim 13, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because 
the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “a determination program which cause a computer to perform a step of:”.  The claim does not disclose that the claimed “determination program which cause a computer to perform a step of” is a non-transitory medium.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diem et al (KR 20130056886 A).
Regarding claims 1, 11, 14, 15, Diem et al discloses a determination device, method and determination program, comprising a determination unit (200) including a processor (204) and a storage unit (214)(218) (See Section, Example 3-Fine Needle Aspiration in the Lung Part ( fine needle aspirate ) Sample, paragraph 15), wherein the processor acquires input data based on an optical spectrum (optical signal) obtained by measuring a biological specimen (spectral data of biological specimen) (See Section, Example 3-Fine Needle Aspiration in the Lung Part ( fine needle aspirate ) Sample, paragraph 17 and Section Diagnosis, paragraph 1), the storage unit stores a learned model (i.e. machine learning algorithms from group of artificial neural networks (ANNs) (hANN) (SVM) and random forest algorithms and analyzing data via machine learning algorithm) (see claim 11) which is generated by learning teacher data including an optical spectrum obtained by measuring a cancer tissue whose primary focus is known, and the determination unit determines a primary focus of the biological specimen from the input data by using the learned model (See claim 11 and Section Training, paragraphs 1-6).
Regarding claims 2-3, Diem et al discloses the storage unit stores a learned model obtained by learning, as teacher data, an optical spectrum of a breast cancer, optical spectrum of a lung cancer; and determination unit determines whether or not a primary focus of the biological spectrum is any of a breast or lung cancer (See Section, Description Of Embodiments, paragraph 2).
Regarding claim 4, Diem et al discloses wherein the storage unit further stores a learned model obtained by learning, as teacher data, an optical spectrum measured from a normal tissue (See claim 11 and Section Training, paragraphs 1-6 and Section Diagnosis, paragraph 1).
Regarding claim 5, Diem et al discloses wherein the learned model is generated by means of machine-learning of optical spectrums in a band whose wavelength is equal to or higher than 1750 cm-1 and equal to or lower than 600 cm-1 (about 800 to about 1800cm-1 (See Section Spectral Range, paragraph 1).
Regarding claim 6, Diem et al discloses wherein the learned model includes information corresponding to a total sum of optical spectrums, in a region of interest, measured by irradiating each of a plurality of unit regions which is a part of the region of interest at least once with an excitation light, wherein the region of interest is a target for measurement for an optical spectrum (See Example 3-Fine Needle Aspiration in the Lung Part ( fine needle aspirate ), Sample, paragraph 3).
Regarding claim 7, Diem et al discloses wherein the learned model includes information corresponding to an arithmetic mean of optical spectrums, in a region of interest, measured by irradiating each of a plurality of unit regions which is a part of the region of interest at least once with an excitation light, wherein the region of interest is a target for a measurement for an optical spectrum (See Example 3-Fine Needle Aspiration in the Lung Part ( fine needle aspirate ), Sample, paragraph 3).
Regarding claim 8, Diem et al discloses wherein the learned model includes information corresponding to a sum of all spectrums obtained by irradiating, with an excitation light which is uniformly distributed, an entire region of interest which is a target for a measurement for an optical spectrum (See Example 3-Fine Needle Aspiration in the Lung Part ( fine needle aspirate ), Sample, paragraph 3).
Regarding claim 9, Diem et al discloses wherein the learned model includes information corresponding to an average spectrum (average absorbance spectra) which is obtained by dividing a sum of all spectrums by a number of optical spectrums, wherein the all spectrums is obtained by irradiating, with an excitation light which is distributed uniformly, an entire region of interest which is a target for a measurement for an optical spectrum (See Example 3-Fine Needle Aspiration in the Lung Part ( fine needle aspirate ) Sample, paragraph 8).
Regarding claim 10, Diem et al discloses wherein the learned model is generated by means of machine-learning of data of the optical spectrum whose dimensions are reduced (See claim 11 and Section Training, paragraphs 1-6).
Regarding claim 12, Diem et al discloses wherein the determination unit refers to, as the learned model, an optical spectrum obtained by removing an optical spectrum in which an integrated value of an intrinsic fluorescence spectrum is higher than a predetermined upper limit value, and an optical spectrum in which an integrated value of intrinsic fluorescence spectrum is lower than a predetermined lower limit value (See Section Preprocessing, paragraph 1 and Section Example 3-Fine Needle Aspiration in the Lung Part ( fine needle aspirate ) Sample, paragraph 3).
Regarding claim 13, Diem et al discloses wherein the determination device includes a measurement unit to detect a Raman scattered light derived from a biological specimen (see claim 4 and Section Spectral data, paragraph 2). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayashizaki et al (US 2008/0293043 A1) discloses metastatic cancer cells originating from gastric cancer are detected by a method comprising the step of collecting a biological sample from a subject, the step of detecting the presence of at least either aldehyde dehydrogenase or dopa decarboxylase in the biological sample of the subject, and the step of determining that the possibility of containing metastatic cancer cells originating from the gastric cancer in the sample is high when at least either aldehyde dehydrogenase or dopa decarboxylase is present. By the use of these as markers for metastatic cancer cells originating from gastric cancer, the presence or absence of peritoneal metastasis in a gastric cancer patient can be detected rapidly and reliably, and data important for deciding whether intraperitoneal cancer chemotherapy should be applied is provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884